Citation Nr: 0837622	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-33 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for status post 
fracture of the right zygomatic arch and orbital rim.

2.  Entitlement to an increased rating for patellar 
tendonitis with degenerative changes of the right knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1984 to 
January 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The veteran does not have loss of an area of the skull.

2.  One of the residuals from the veteran's injury associated 
with the fracture of the right zygomatic arch and orbital rim 
has already been granted service connection and a separate 
disability rating.

3.  The veteran's service-connected right knee disability 
causes difficulties with ambulation and necessitates the use 
of assistive devices.

4.  The veteran has degenerative arthritis of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a healed 
fracture of the right zygomatic arch and orbital rim are not 
met.  38 U.S.C.A. §§ 1155, 5013A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5299- 5296 (2007).

2.  The criteria for a separate evaluation of 10 percent for 
a patellar tendonitis with degenerative changes of the right 
knee have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2007).

3.  The criteria for a separate evaluation of 10 percent for 
degenerative arthritis of the right knee have been met.  
VAOPGCPREC 23-97; 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

A.  Status Post Right Fracture Zygomatic Arch and Orbital Rim

The RO denied a compensable rating under Diagnostic Code (DC) 
5299-5296.  Diagnostic Code 5299 represents an unlisted 
disability requiring rating by analogy to one of the 
disorders rated under 38 C.F.R. § 4.71.  Under the criteria 
set forth in Diagnostic Code 5296, loss of part of the skull, 
both inner and outer tables, without brain hernia, warrants a 
10 percent evaluation for an area smaller than the size of a 
25 cent piece or 0.716 in² (4.619 cm²).  A 30 percent rating 
would be warranted for a loss of an intermediate area, and a 
50 percent rating would be warranted for an area larger than 
the size of a 50 cent piece or 1.140 in² (7.355 cm²), without 
brain hernia.  Finally, an 80 percent disability evaluation 
is warranted for loss of part of the skull, both inner and 
outer tables, with a brain hernia.  Intracranial 
complications are to be evaluated separately.

Therefore, to warrant a compensable evaluation, the veteran 
would have to be found to have loss of an area of the skull 
smaller than the size of a 25 cent piece or 0.716 in² (4.619 
cm²).  

The veteran's January and April 2007 VA examination reports, 
which show that the examiners reviewed the claims file, 
indicate that the veteran suffers no bone loss of the 
mandible, maxilla, or hard palate.  The x-rays showed a mild 
deformity of the zygomatic arch consistent with the veteran's 
prior trauma.  No fractures were shown.  

The June 2005 VA examiner did not indicate whether the claims 
file had been reviewed, thus rendering the exam of little 
probative value.  However, the examiner indicated that the 
right arch may be depressed, but that the arch was not 
adequately seen.  The examiner indicated that a repeat study 
be conducted.  

On exam, the examiner noted that the veteran had no palpable 
tenderness over the zygomatic arch area.  The diagnosis was 
fractured right zygomatic bone with no residuals, providing 
evidence against this claim.

The VA CT conducted in October 2005 indicated that the 
veteran had mild deformity involving the zygomatic arches 
consistent with the veteran's prior trauma.  The images also 
indicated that the nasal bones showed evidence of a prior 
trauma.  Orbits were normal.  

Based upon the evidence of record, the Board finds that the 
veteran is not entitled to a compensable rating as the 
evidence fails to show that the veteran has loss of bone in 
the skull.  

The Board also considered other potential diagnostic codes, 
such as those relating to neurological disabilities.  
However, examination and treatment reports fail to identify 
the presence of purely neurological disabilities of the 
veteran, such as hemiplegia, seizures, facial nerve 
paralysis, or the like, resulting from his in-service head 
injury.  As such, there is no basis for the rating of the 
disability in question under diagnostic codes relating to 
purely neurological disablement, as set forth in 38 C.F.R. § 
4.124a, DC 8000-8025, 8046-8914 (2007).

The Board also considered diagnostic codes relating to dental 
and oral conditions as set forth in 38 C.F.R. § 4.150, DC 
9900-9909 (2007).  However, it appears that the RO already 
granted service connection and a 20 percent rating for 
residuals stemming from the fracture of the right zygomatic 
arch and orbital rim under DC 9905 (limited motion of the 
temporal mandibular articulation) in a May 2007 rating 
decision.  The veteran did not appeal the May 2007 decision 
and this issue is not before the Board.  The Board finds that 
these two issues (two disorders associated with the same 
injury) can be evaluated separately, as has been done by the 
RO. 

It is noted that under the anti-pyramiding provision of 38 
C.F.R. § 4.14, the evaluation of the "same disability" or, 
more appropriately in this case, the "same manifestation" 
under various diagnoses is to be avoided.  In Esteban v. 
Brown, 6 Vet. App. 259 (1994), the Court held that, for 
purposes of determining whether the appellant is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.

In this case, the Board cannot grant a compensable rating for 
status post fracture of the right zygomatic arch and orbital 
rim based upon residuals such as pain and reduced range of 
motion of the mandible, etc., under dental and oral 
conditions as set forth in 38 C.F.R. § 4.150, DC 9900-9909 as 
the residuals have been service connected and rated 
separately and to do so would constitute pyramiding in 
violation of 38 C.F.R. § 4.14.

The Board finds, therefore, that the preponderance of the 
evidence is against finding that a compensable disability 
rating is warranted for the healed fracture of the right 
zygomatic arch and orbital rim.  The preponderance of 
evidence being against the claim, the benefit of the doubt 
doctrine is not applicable, and the veteran's claim must be 
denied. 

B.  Right Knee Disability 

The RO granted a 10 percent rating for the veteran's right 
knee disability under DC 5257-5010 for his degenerative 
changes.  The hyphenated diagnostic code in this case 
indicates that other impairment of the knee (under Diagnostic 
Code 5257) is the service-connected disorder, and arthritis 
(under Diagnostic Code 5010) is a residual condition.  

According to DC 5257, a 10 percent rating will be assigned 
with evidence of slight recurrent subluxation or lateral 
instability of a knee; a 20 percent rating will be assigned 
with evidence of moderate recurrent subluxation or lateral 
instability; and a 30 percent rating will be assigned with 
evidence of severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.  Pursuant to 38 C.F.R. §§ 
4.40 and 4.45, pain is inapplicable to ratings under DC 5257 
because it is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. § 
4.6.

Under DC 5010, traumatic arthritis is to be evaluated as 
degenerative arthritis pursuant to 38 C.F.R. § 4.71a, DC 
5003.  Diagnostic Code 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, DC 5003 
provides a 20 percent rating for degenerative arthritis with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note (1) 
provides that the 20 percent and 10 percent ratings based on 
X-ray findings will not be combined with ratings based on 
limitation of motion.  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  38 
C.F.R. § 4.45(f) (2007).

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

The Board notes that VAOPGCPREC 23-97 held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257 based on additional disability.  It was specified that, 
for a knee disorder already rated under Diagnostic Code 5257, 
a claimant would have additional disability justifying a 
separate rating if there is limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261.  Hence, if a 
claimant has a disability rating under Diagnostic Code 5257 
for instability of the knee and there is also X-ray evidence 
of arthritis and limitation of motion, a separate rating is 
available under Diagnostic Code 5003.  Likewise, if a 
claimant has a disability rating under Diagnostic Code 5003 
for arthritis of the knee, and there is evidence of 
instability, a separate rating is available under Diagnostic 
Code 5257.  See VAOPGCPREC 9-98.

The veteran seeks a rating in excess of 10 percent for his 
right knee disability.  The Board notes that since filing his 
claim, the veteran underwent surgery on his right knee in 
July 2006 and was provided a temporary total disability 
rating from July to October 2006, after which his rating 
returned to the previously assigned 10 percent rating.  The 
Board will consider the increased rating claim for the time 
period before and subsequent to the veteran's surgery.

VA outpatient treatment records dated April 2005 show that 
the veteran suffered right knee pain.  The veteran indicated 
that he received an injection from a private medical provider 
which resulted in minimal improvement.  The records show that 
the veteran was taking medication that improved his swelling, 
but that he continued to have significant pain with walking.  
The doctor indicated that the veteran had tenderness and 
crepitation with movement but no obvious effusion.

The April records confirm degenerative joint disease (DJD) by 
x-ray.  The veteran reported that his knee gives way 
frequently and he requested crutches, which were ordered.  
The doctor indicated that the MRI of the knee showed no 
ligamentous instability.  The veteran was ordered to use his 
knee brace as required.

The veteran had an MRI in May 2005.  The results showed that 
the veteran had degenerative changes of the posterior limb of 
the medial meniscus and of the medial femoral condyle and 
medial tibial plateau.

In June 2005, the veteran had a VA gait training assessment 
that showed that he had normal range of motion and good 
balance, was not at risk for falls, needed minimal assistance 
with level surfaces, and had good endurance.  The notes 
stated that the veteran could ambulate independently but that 
he was give a cane for added support.  The assessment was 
walking difficulty.

The veteran had a VA examination in July 2005.  The examiner 
did not indicate whether the claims file had been reviewed, 
and accordingly is of little probative value.  However, the 
Board notes that the range of motion (ROM) testing showed ROM 
of 0 to 125 degrees with no additional loss on repetitive 
use.  The examiner's impression was DJD of the right knee 
with knee pain, subjective instability, and minimal physical 
abnormalities and/or disabilities.  Also noted was the 
veteran's use of a knee brace and cane, pain with movement, 
and minimal right quadriceps weakness.  No fatigue or 
objective instability was found.

Private treatment records from Dr. P.M., M.D. (Dr. P.M.), 
dated April 2005, indicate that the veteran's right knee 
disability had worsened.  He indicated that the veteran 
sought ER treatment and was given hydrocodone and a knee 
splint.  On examination, the veteran had tenderness to 
palpation of his patella.  He was diagnosed with 
patellofemoral syndrome.

Private treatment records from Dr. J.S.E., M.D., (Dr. J.E.), 
dated May 2006 indicate that the veteran had full extension 
and 120 degrees of flexion, as well as a positive McMurray's 
and Apley's and joint line pain.  He had crepitation with 
ROM.  Dr. J.E. reviewed a MRI and indicated that the veteran 
probably had a meniscus tears.

The May 2006 MRI radiology report stated that the veteran's 
anterior cruciate and posterior cruciate ligaments, as well 
as medial collateral and lateral collateral ligaments were 
intact.  The veteran had some mild thickening of the proximal 
medial collateral ligament suggesting a chronic injury.  The 
impression was focal tear of the posterior horn of the medial 
meniscus and chondromalacia of the posterior patella 
medially. 

A letter from Dr. Dr. J.E. written to Dr. P.M. indicates that 
in June 2006 the veteran suffered pain squatting and climbing 
stairs and that he had problems with buckling and giving way 
with a positive McMurray's and Apley's and joint line pain.  
Dr. J.E. indicated that the veteran's MRI showed a tear of 
the posterior horn of the right medial meniscus.

In October 2007, the veteran had another VA examination.  The 
examiner did not review the claims file at that time.  
However, the examiner subsequently reviewed the claims file 
and provided an addendum to the October 2007 exam, which was 
dated March 2008.

At the October exam, the veteran complained of sharp pains 
that averaged 8/10, which would rise to 10/10 when climbing 
stairs, sitting for long periods, or walking.  He wears a 
brace everyday and occasionally uses a cane.  He indicated 
that his job requires a lot of walking, which aggravates his 
knee.  

On examination, the examiner stated that the veteran had full 
extension with medial pain.  Flexion was 0 to 110 degrees 
with pains medially and over the patella.  The examiner found 
no laxity or instability.  He had a negative McMurray and 
Lachman's test Range of motion testing showed no weakness, 
fatigue or incoordination.  Testing showed no additional loss 
of ROM with repetitive motion.  The veteran had a slight 
limp, favoring his right knee.

The March 2008 addendum indicated that the claims file was 
reviewed and that the veteran's condition and assessment had 
not changed since the prior VA examination.

The Board has considered all of the evidence in the light 
most favorable to the veteran.  One of the critical questions 
is whether the veteran has instability in the knee or not.  
The medical records show that the veteran did not have 
objective instability prior to his July 2006 surgery and the 
records failed to show that the veteran had flexion limited 
to 30 degrees or extension limited to 15 degrees.  Evidence 
subsequent to the veteran's surgery and the expiration of his 
temporary total disability in October 2006, also fails to 
show objective evidence of recurrent subluxation or 
instability, and fails to show flexion limited to 30 degrees 
or extension limited to 15 degrees.  However, subjective 
instability is indicated along with an extensive record of 
treatment with objective evidence (MRI) of knee problems.  
The problems with the knee are clearly recorded for the 
record.

Giving the veteran the benefit of all doubt, and because the 
record repeatedly refers to the veteran needing or using 
canes and knee braces both before and after the July 2006 
surgery, some of which were provided by VA, the Board 
believes that the veteran's disability warrants a slight, or 
10 percent evaluation under DC 5257.  

A higher rating is not warranted under DCs 5257, 5260, or 
5261 as the evidence fails to show that the veteran's 
disability is moderate or that his flexion is limited to 15 
degrees or extension limited to 20 degrees.  

The Board notes that the veteran was initially granted a 10 
percent evaluation under the criteria for degenerative 
arthritis, DC 5010, rated under DC 5003.  Since VAOPGCPREC 
23-97 held that a claimant who has arthritis and instability 
of the knee may be rated separately under DC 5003 and DC 
5257, the Board affirms and continues the 10 percent rating.  
The Board notes that this separate rating does not constitute 
pyramiding.  A higher rating under DC 5003 is not warranted 
as 2 or more major or minor joint groups are not involved.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1) for 
both disabilities; however, the record contains no objective 
evidence that the veteran's service-connected disabilities 
have resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or have necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairments resulting from the veteran's disabilities are 
appropriately compensated by the currently assigned schedular 
ratings.

Accordingly, the 10 percent rating for the right knee 
disability under DC 5010 is affirmed and continued and an 
additional 10 percent rating is granted under DC 5257 for the 
veteran's slight recurrent subluxation or lateral 
instability.  No additional increases or ratings are 
warranted.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the veteran in May 2005, March 2006, May 2006, and May 
2008 that fully addressed all notice elements, including the 
Vazquez-Flores criteria.  The letters informed the veteran of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  
Although the notice letters were not sent before the initial 
RO decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in July 2008 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  The veteran 
was afforded a VA medical examination in June 2005, July 
2005, January 2007, April 2007, October 2007 and March 2008.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

A compensable evaluation for status post fracture of the 
right zygomatic arch and orbital rim is denied.

The veteran is entitled to a 10 percent rating for 
degenerative arthritis of the right knee and a separate 10 
percent rating for lateral instability of the right knee.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


